*277CoircuRRiítg Opinion op
Mr. Justice Sulzbacher.
On the 16th of December, 1902, Pedro Simón Battistini was convicted in the District Court of Ponce, of the crime of false and fraudulent representation, and sentenced to one year of imprisonment in the penitentiary, at hard labor. It appears from the record that the case was tried by a court composed of Isidoro Soto Nussa, Carlos Franco Soto and Nemesio R. Canales, substitute judge.
This court has decided, on several occasions, that when some manifest error appears on the record, which produces the nullity of the judgment, it should, on its own motion, take it into consideration. It seems to me that in the present ease an error of this nature has been committed, because it is to be inferred from the record that a substitute judge formed part of the trial court. In the case of The People of Porto Rico v. Hobart S. Bird, for contumely and calumny (libel), decided by this court on the 15th of June of the present year (sic), I stated my opinion upon the subject, in the following terms:
‘‘ The district court had its origin in section 10 of General Orders No. 118, which reads:
“Bach district court shall he composed of three judges, one of whom shall he presiding judge, and who shall jointly constitute a bench for civil and criminal business . . .
The authority to appoint supplementary judges is derived from section 94 of the same order, which reads:
“The court shall nominate one or more supplementary judges to substitute the incumbent in case of vacancy, absence or sickness. Each attorney shall also nominate his substitute for the same purpose. ’ ’
By section 33 of the act of' Congress, entitled “An act temporarily to provide revenues for the People of Porto Rico, *279and for other purposes,” approved April 12, 1900, the district courts were continued. Said section reads as follows:
“That the judicial power shall he vested in the courts and tribunals of Porto Rico as already established and now in operation . . . all of which courts and tribunals are hereby continued .... Provided, however, that .... the judges of the district courts shall be appointed by the governor, by and with the advice and consent of the executive council.”
It appears by said act of Congress, therefore, that in order to be a judge of the district courts of Porto Rico, the existence of two positive and absolute conditions are especially required, namely: That said judges be appointed by the Governor, by and with the advice and consent of the Executive Council, which implicitly, if not expressly, means that only such persons as possess these qualifications, and no others, can be judges of the district courts of Porto.Rico, and vested with the jurisdiction of said tribunal. Whatever may have been the law with respect to the appointment of substitute judges, in force prior to the approval of aforesaid act of Congress of April 12, 1900, it was implicitly repealed by the latter. I am of the opinion, therefore, that this being a question of jurisdiction, it should be considered with preference to any other, and that the judgment of the District Court of Ponce should be reversed.